Citation Nr: 0612879	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  97-03 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) initial evaluation 
for non-Hodgkin's lymphoma, reticulum cell sarcoma, right 
parotid gland, from March 1, 1973.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1970.  
This claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C., which was issued to the veteran in early 
September 1995.  That rating decision, in pertinent part, 
granted service connection for non-Hodgkin's lymphoma (NHL), 
reticulum cell sarcoma, right parotid gland, and assigned an 
initial 100 percent schedular evaluation from December 28, 
1971 to February 28, 1973, and assigned a noncompensable 
evaluation from March 1, 1973.  The Board Remanded the claim 
in May 2004.  The claim again returns for appellate review.

During the pendency of this appeal, by rating decisions 
issued in June 2005 and November 2005, the RO granted service 
connection for several residuals of the veteran's in-service 
treatment of NHL.  The RO granted service connection for 
spine lesion myelopathy associated with NHL, reticullum (sic) 
right parotid gland, and assigned a 60 percent evaluation, 
effective from August 2003.  The RO also granted service 
connection for residual scarring, post-operative right 
parotid gland, associated with NHL, right parotid gland, and 
assigned a 10 percent evaluation, effective March 1, 1974.  
The RO also granted service connection for cardiovascular 
residuals, to include coronary artery disease, status post 
coronary artery bypass graft and aortic stenosis, status post 
aortic valve replacement, associated with NHL, right parotid 
gland, and assigned a 10 percent evaluation from August 2003.  
The RO assigned a 10 percent evaluation for gastrointestinal 
residuals, from August 2003.  

The claims files before the Board do not reflect that the 
veteran has disagreed with or appealed any aspects of these 
grants of service connection or any aspect of the grant of an 
increased evaluation for gastrointestinal disability.  The 
Board notes, however, that the period of time allowed by 
statute for timely disagreement with the June 2005 and 
November 2005 rating decisions has not yet expired.  

In his December 1996 substantive appeal, the veteran 
requested a hearing before the Board.  The requested hearing 
was conducted in August 2003 before the undersigned Veterans 
Law Judge.


FINDING OF FACT

The veteran's non-Hodgkin's lymphoma, exclusive of residuals 
of the treatment for that disorder, which are rated 
separately, has not required active treatment since 1972, is 
not productive of current symptomatology, and has not 
resulted in local recurrence or metastasis.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for non-
Hodgkin's lymphoma, reticulum cell sarcoma, right parotid 
gland, from March 1, 1973, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.88b, 4.117, 
Diagnostic Codes 6354, 7715 (2005); 38 C.F.R. § 4.117, 
Diagnostic Code 7715 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to a compensable 
initial evaluation, or higher evaluation, for non-Hodgkin's 
lymphoma (NHL).  

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran's claim for service connection for 
NHL was submitted in 1994.  Service connection for NHL was 
granted by a rating decision issued in October 1996, and the 
RO assigned a noncompensable initial evaluation for NHL.  
This appeal arises from the veteran's disagreement with that 
initial evaluation, which was issued more than four years 
prior to the VCAA.  The October 1996 rating decision provided 
the veteran with the criteria for evaluation of NHL as in 
effect when the veteran submitted his claim, and provided the 
criteria as revised in 1995 as well.  

Following the May 2004 Board remand, the Appeals Management 
Center (AMC) issued letters in June 2004 and in November 2004 
which advised the veteran of the provisions of the VCAA, as 
applicable to his claim for an increased initial evaluation 
for NHL.  These letters advised the veteran of the evidence 
necessary to establish entitlement to an increased evaluation 
for a service-connected disability and the types of evidence 
he might submit to substantiate his claim for an increased 
evaluation, among other information.  In short, these letters 
addressed each element identified in Pelegrini as information 
required to be provided to the veteran for compliance with 
the VCAA.

Following the issuance of the June 2004 letter, the veteran 
responded, indicating that he had provided VA with all names 
of medical treatment providers whose records he thought might 
be relevant.  

The Board finds that the October 1996 rating decision, 
together with the 2004 notices, advised the veteran of each 
element of notice described in Pelegrini.  His claim was 
thereafter readjudicated; the notice provided meets the 
requirements set forth in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  

The veteran was afforded VA examinations.  He testified 
before the Board.  He submitted voluminous medical evidence.  
The veteran has had numerous opportunities to submit evidence 
over the lengthy pendency of this claim.  The Board finds 
that, if there is any defect in the notice or timing of the 
notice to the veteran of the provisions of the VCAA, that 
defect has not resulted in any prejudice to the veteran, who 
has, at this point, had more than 10 years to present 
evidence and argument to support the claim addressed in this 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Regulations applicable to claim for increased initial 
evaluation for NHL

The law provides that disability ratings are based on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10.  

The analysis of a claim for an increased disability 
evaluation where the claim for increase follows the initial 
grant of service connection may be distinguished from claims 
for increased rating arising under other circumstances.  In 
particular, a rating following an initial grant of service 
connection may include consideration of an initial rating 
which assigns "separate [staged] ratings . . . for separate 
periods of time based on facts found."  Fenderson v. West, 12 
Vet. App. 119 (1999).  The veteran in this case has disagreed 
with the initial evaluation following a grant of service 
connection.  Therefore, the evidence must be examined to 
determine what the facts disclose about the severity of the 
disabilities being addressed in this appeal, during the 
relevant time period, from September 1994 to the present.

The Board notes that, effective October 23, 1995, VA revised 
the criteria for diagnosing and evaluating disabilities of 
the hemic and lymphatic systems.  60 Fed. Reg. 49,225 (1995).  
Under the criteria in effect in 1994, when the veteran 
submitted the claim underlying this appeal, NHL is to be 
rated by analogy, using the criteria for evaluating 
lymphogranulomatosis (Hodgkin's disease).  38 C.F.R. § 4.117, 
Diagnostic Code (DC) 7715 (1994).  A 100 percent evaluation 
is warranted for one year following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  If, following that year, there has 
been no local recurrence or invasion of other organs, the 
rating will be made on residuals.  A 30 percent evaluation 
for Hodgkin's disease is warranted when symptoms include 
occasional low grade fever, mild anemia, fatigability, or 
pruritis.  

Under the criteria as revised in October 1995, an evaluation 
of 100 percent is warranted for NHL with active disease or in 
a treatment phase.  A Note to the diagnostic code states that 
six months after discontinuance of active treatment for NHL, 
the appropriate disability rating shall be determined by 
mandatory VA examination.



Facts and analysis

Historically, the veteran developed a lump on the right side 
of the face in 1971, approximately 18 months after his 
service discharge in June 1970.  Examination of the tissue 
disclosed malignant lymphoma, reticulum cell sarcoma type.  
The veteran was treated with radiation therapy in 1972.  The 
veteran sought service connection for NHL in 1972, and that 
claim was denied by a rating decision issued in 1972.

At his August 2003 Board hearing, the veteran contended that 
the noncompensable initial evaluation assigned for his NHL 
did not reflect the residual effects of the treatment for 
that service-connected disability.  The veteran contended, in 
essence, that he was entitled either to a compensable 
evaluation for the residuals of treatment for NHL, or he was 
entitled to separate grants of service connection for those 
residuals.  

As noted in the Introduction to this decision, the veteran 
has been granted service connection for cardiovascular 
residuals and spinal cord residuals of the radiation therapy 
used to treat his NHL, as well as residual scarring 
associated with the operative removal of the parotid gland, 
among other residuals.  The current evaluations established 
for the various residuals of the veteran's NHL, as combined 
under 38 C.F.R. § 4.25, result in a 70 percent combined 
evaluation.  

This decision addresses the narrow and specific question 
whether the veteran's NHL, exclusive of residuals, which are 
separately evaluated, is compensable under the applicable 
rating criteria.  As noted above, both the prior version of 
the regulation and the current version of the regulation 
provide that NHL is rated 100 percent disabling when it is 
active or during a treatment phase.  The RO appropriately 
rated the veteran's NHL as 100 percent disabling until 
February 28, 1973, when the time allowed for the 100 percent 
evaluation following the treatment period ended.  The 
veteran's clinical records clearly reflect that the veteran's 
NHL has not been active, has not required treatment, has not 
resulted in local recurrence or metastasis, and has not been 
symptomatic, since 1972.  

The medical evidence and opinions of record establish that 
the veteran does have residuals and complications related to 
the radiation therapy used to treat his NHL, and those 
residuals and complications affect several body systems, 
including the skin, cardiovascular system, spinal cord, and 
gastrointestinal systems.  However, he has no current 
symptoms of NHL.  

The Board has considered whether the prior criteria, as in 
effect when the veteran submitted his claim in 1994, might be 
more favorable to the veteran.  However, a compensable 
evaluation under the prior version of the regulations 
requires that the veteran have at least some symptomatology 
related to that disease.  

One physician, Ercilia Arias, M.D., provided an opinion that 
the veteran's chronic complaints of chest pain were a result 
of the non-Hodgkin's lymphoma, radiation treatment, or both.  
However, Dr. Arias is the only physician who has suggested 
even the possibility that a current symptom is linked to the 
veteran's diagnosis of NHL rather than to a residual of the 
treatment for that disease.  

The vast preponderance of the extensive clinical evidence of 
record establishes that, although the veteran has many 
residual effects of the treatment for NHL, he has not 
required treatment for any symptom related to that disease 
since 1973.  

The examiner who conducted VA examination in September 2005 
was asked to report current clinical findings and residuals 
of NHL and of aortic valve stenosis and replacement and 
coronary artery disease status post coronary artery bypass 
graft.  The examiner determined that there were no residuals 
of the cardiac surgeries and reported no residuals of NHL.  

The voluminous medical evidence links the complaints for 
which the veteran has sought treatment to specific residuals 
of treatment for NHL or other diagnosed disorders, and is 
devoid of additional evidence that the veteran has symptoms 
due to NHL.  These facts results in a non-compensable initial 
evaluation for the NHL, from March 1, 1973.  In the absence 
of local recurrence or metastasis, and in the absence of 
symptoms of NHL, an initial compensable evaluation from March 
1, 1973, when the treatment phase of the disease ended, is 
not authorized.  38 C.F.R. § 4.117, DC 7715.  

The preponderance of the evidence is against a compensable 
initial evaluation for NHL, from March 1, 1973.  Because the 
preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable 
determination.  Since the preponderance of the medical 
opinion and evidence of record is against the claim, the 
claim must be denied.  


ORDER

The appeal for an initial compensable evaluation for non-
Hodgkin's lymphoma, from March 1, 1973, is denied.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


